UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2500


DANIEL J. WILLIS,

                     Plaintiff - Appellant,

              v.

JONES COUNTY BOARD OF EDUCATION; MICHAEL T. BRACY,
Superintendent; TOWN OF TRENTON; DARLENE SPIVEY, Mayor; JONES
COUNTY BOARD OF COMMISSIONERS; FRANKY HOWARD, Manager;
JONES COUNTY COUNSIL MEMBERS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Malcolm J. Howard, Senior District Judge. (4:18-mc-00004-H)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Johnson Willis has filed an appeal seeking an order from this court

directing the district court to reopen a civil action that Willis moved for leave to file in

accordance with this court’s prefiling injunction. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). Willis has not identified an order to appeal, nor is

there a final order or an appealable interlocutory or collateral order. Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction.

We deny Willis’s motion for appointment of counsel and to disqualify the district court

judge. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2